E       TE’ORNEY         GENERAL
                        OF-TEXAS




lb.  v. 1. Allen                      Opinion Ho. v-1018.
Couatt Attorney
c01oDalb county                       Be: !Che validity  of H.B.
Colman, Tex@a                             93, 51at Leg., r&a-
                                          tlve to ertabliehment
                                           of    jtwaaila oourts, in
                                           view OS aonfllcta be-
                                           tween the caption and
                                           the body of the Act.
             In your rcrpwst for an opinion         you ask:
          Ape the provirtons    in the oaptlon of
     Ha.93  at the Acts of the 51st Le a, 1949,
     rw&uirSt~ tha daal@ation     of the ‘5uvenile
     oowt W tha Diatrfnt Judges and th6 coun-
     t? budge 80 oontradlotory    to the proviaio~
     IE the AOt itself  z’aquirlng the designation
           the Mntrlct   Judges that such portlou            of
     z.a    Aot ir invalid?

          Cole&an County haa PO juvenile   board,
     but ha8 two dlrtrlot   oourtao uemely~ the
     35th ati 119th Diatriot   Courts, cud them-
     &a@&em7    within the quoted portions   of
              e
             8wti0o      4 of 8mate   Bill 44, Acts 48th Lea.,
             ~0313, providea
1943, @h.i?Obp                        in part ma followa:
          Wm. 4. sat8bl.iahmm%t 0r Juvenile
     Qaark-  Ptawa la hmaby aatabl~ahed 88
     idtow   %a mob oomtr of the atate a
     ,mrt  of ra@ord to~bo knows aa the Juve-
     ~Conrti~hati        rwh jurladfotion  88
     say be Baeoaaary T 0 oarry out the ppovi-
     aiBQ8 of #la  Aat.
                 “In csouaW.~a having juvenile     boarda,
     lwh     b o a r d8             the c o unty
                      ma ydea & @ a tm         c o ur t
     02 one or WoPa of the DlatrZ0t courta to
     be the Juvaoile Court OF Courts f'opsuch
     oouuty, and such designation  may be changed
Ilo% W. f. Allen, page 2    (v-1018)


     from time to time by such juwnile      boards.
     In all other counties the Distriot     court or
     the County Court shall be the Juvenfle Court
     ma agreed between the judges of each reapeo-
     tlve courts,    but until such time suoh County
     Court and Distriot    CoUpt shall have ooncur-
     rent jurisdiction    in cases of children com-
     Fug within the terms of this Act.'
          Section 4 of the above Act was amended by Se-
nate Bill ~0.63, Acts 49th Leg., R.S. 1945, ch.35, p.52,
whioh reads aa follows:
           ‘Sec. 4. Establishment   OS Juvenile
     courts * There is hereby established    as Sol-
     lows, in each county of the state,   a court of
     record to be known as the Juvenile Court, hav-
     ing swh jurisdiction    as msy be necessary to
     oarry out the provisions   of this Aot D
            ” *In oountles having juvenile boards,
     such boarda may designate the County Court
     or one or more of the Dlstrlot       CouFts or
     Criminal Distriot     Courts to be the Juvenile
     Court or Courts for such oounty, and such
     designation     may be changed from time to tFme
     by such juvenile boards.       In all other ooun-
     ties the Dfstrfot     Court or the County Court
     shall be the Juvenile Court as agreed be-
     tween the judges of such respective       aou&s,
     but until such tfme suoh County Court and
     Distrfat    Court shall have concurrent juris-
     diotlon    in c.sse5 of ohildren oomfng within
     the terms of this Act.
           “‘Said Criminal District    Courts end the
     judges thereof shall have the same jurisdlc-
     Won, powers p authority   and duties aa is now
     OP may be conferred   upon District   Courts in
     regard to suoh ohildren.
           “‘It ia provided,  however9 that the
     jupfsdiotion,   powers and duties thus confer-
     red and imposed upon the establlshed    oou&s
     hemunder are super-added jurisdiotions,
     powers and duties,   it being the intention
     OS the Legislature   not to cmate hereby an-
     other office O Appeals Srom judgments of
.




    fea. W. R. ~llatx, page 3 (V9a018)


             such Criminal Distriot  Courts shall be tak-
             en to the propep  Court of Civil Appeal8. 1’
              The pertinent  portion of the caption a@ of
    the body of Rouse Bill 93, Acts 51st Leg., R.S. 1949,
    oh.368, ~~702, are as follows:
                “An Act amending seation 4 of Senate
         Bill Ho. 44, Aota of the Forty-eighth   Leg-
         islature,   1943, page 313, Chapter 204, by
                                In all oouuties hav-




                    “8ectlon   1.   That Ssotion
                                              4 of Chapter
             204,   Aots of the Forty-eighth Legislature,
             1943, be, and the aame is hereby amended so
             as to hereafter read as follows:
                   “Section 4 * Fhere is hereby establish-
             ed as follows in each county of the State a
             coupt of record to be known as the Juvenile
             Court, having such jurisdictions   as may be
             neosssaFy to carry out the provisions   of
             this Act.




                  Seetlon 35 OS AptLole III        of the Texas Cousti-
    tutlon     provides as followa 8
                   “Ro bill,   (exoept general appropria-
             tion bills,    whloh may embraoe the various
             subjeot and accounts,     for and on account
             of whloh moneys are appropriated)      shall oon-
             tain mope than one subjeat,     which shall be
             expressed fn fta title.      But if any subject
             shall be embraoed 11%an act,       hi h shall not
             be expressed fn the title,     au11 iot shall be
Ron. Y. L. Allen,   page 4   (v-1018)


     VOld onls as to so muoh thereof,     as shall
     not be so expressed.”
          As stated In the oaao of De Silvle         v. State,
9% TOX.CPIPI.634, 229 S.W. 542 (1921):
           “One object of the constitutional     pro-
     vialon mentioned is Ito fairly     apprise the
     people, through suoh publication     of legis-
     18tiVe prooeedings    as Is usually made, of
     the subjects   of legislation  that are being
     aonsldered,   in order that they may have op-
     portunity   of being heard thereon, by peti-
     tlon or otherwise,    if they shall so des1m.l
     Cooley’s Const. Limitation    (7th Rd.) p.205.
           “The oourts,    in construing  the provi-
     sions in connection with legislative      ‘acts,
     have, throughout the history of the state,
     been liberal   toward the validity    of the act.
     Notwithstanding    this practice,   they recog-
     nized that the provision      of the Constltu-
     tlon is mandatory, and that, when viewing
     the act in the light of the liberal      policy
     mentioned, if it cannot be fairly      said that
     the caption is not misleading,      the law or
     the part of the law whloh is variant from
     the title   of the act must give way D e . *”
           In the case of Landrum v. Centennial Rural
High School District  No. :! 134 S 0Wem      (Tex.Civ.App.
m39, error dlsm., judgm. GOP.) it is stated:
           “Since the title   or caption of the
     1937 Act deolared that the legislature
     intended to amend Sec. 12 of the 1925 Act
     ao aa to prohibit   speoial tax assessors,
     equalization  boards, and tax oolleotors   in
     aertafn counties,   it eannot affect counties
     not Included,  and is Invalid as not embrac-
     ing lubjaot in Its title,    so far as the
     2”’ of the Act ohanged the method of hold-
          aohool bond elaot2ona from the method
.       .




                  Also in the cese of P*setoriarm v. state         184
    S.V.2#     299 i ex.Otv.App.1944, affirmed 143 Tex. 56,         186
    SJf.26     973, T19&j), Lt la etated:

                   “me   p%t.rposes and esaautiel
             ments of the capttoa o* titla OS -i--
                                              a e&a-
             Zat%va eat, in mlatton  to the p~ovLsioua
             oi the body   of the mot,    have ?~&?a i%aqwat   -
             If reviewed by the ooprts a:&3 ara r~owwell
             aa%lad.    2hw om set iorth in exteaso in




                    %e ~oogukze the well-established
             rule that LLberel o~cnstouotion will be in-
             Bulged in tier   CO hold th8t tha title       of
             en Ai& ooerforma to the ~tirements         OS Ghe
             t?mabVmtiorr.   39 2ex.Jur.    95. But the
             ww%ato~ of the Constitution        requi.r%ag the
             tLtb to a%pneaa the aubjeot OS the At& aau-
             aat he satire1    tguomd.    Oeanon v. lileophlll,
             7%Ja%. laO,2&.      The m&e oSliberalocn-
             st~tioa    will not be followed to tha extant
             1ph*Cit w%ll relteva,,tha   legisleture     oS.tha
             mmraZ%y of fffa,closLug the real subjeot of




                2hb oaptiaa of'the   Act in question provides
    t&et u@er certain clroumetsnoea the dlstriot       judges
    mM oh0 osmty judge shall designate 0110 OS the dls-
    trio% oourts aa the juvenile court of the county. The
    body OS the Act provides     thst the district  judges and
    the oriatiaal district  judges shall designate one of
                                                     .    .




pen. U. k. Ellen,   page 6      (v-1018)



such courts   as the juvenile    court.
           We think unqueatimably    that the caption Is
at variatme wtth the body of the Act and is misleading.
Therefore it is our opinion that the particular     portion
of the Ad in question contravenes Sectfon 35, Artiole
III of the Texas Constitution   and is void.    You are fur-
ther advlaed that in this particular     respect the juvenile
court of your aounty should continue to operate under the
provision8   of Senate Bill 63, Acts 49th Leg., R.S. 1945,
05.35, P-52.
          It is expressly    understood that we are only
parsing on the aonstitutlonallty     of that part of the Act
inquired about In your request.
                          SDXXARY
           Since that portion of the caption of
     House Bill 93, Acts of the 51st Legisla-
     ture, 199, which deals with the establfsh-
     rent of juvenile    courta in counties having
     two (2) or aore district     courts but no
     juvenile board, is at variance with the
     body of the Aot, It is unconstitutional,
     bei8g in violation     of Section 35, Article
     III of the Texas Constitution.      Gulf In-
     sitranbe'Co'.,v. ilathes, 143 Tex, 4m
     S&D L                a
     Rural Righ~Sohool'Dist.     Ho. 2 134 S.W.2d
           Tex.CfvQApp.1939,    error aism., judgm.

           The juvenile court of Coleman County
     rhould oontfnue to operate under the pro-
     vpaions of Senate Bill 63, Acts 49th Leg.,
     R.S. 1945, oh.35, ~052.
                                    Your8 very truly,
                                             PRICR DAllIEL
                                           Attorney General



                                           BY
Charles   D. MathWa
IaxecntFve Arrfrtant                              Amirtant